—Adjudication unanimously affirmed. Memorandum: Defendant’s contention that reversal is required because County Court’s finding of a violation of probation is based solely on hearsay evidence is not preserved for our review (see, People v Park, 203 AD2d 596, lv denied 84 NY2d 830), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Adjudication of Monroe County Court, Bristol, J.—Youthful Offender.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.